Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 13, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the collision mitigation system”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent on claim 1, which introduced a “collision mitigation subsystem”.
Claim 8 recites the limitation “the collision mitigation subsystem”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9-14 are rejected for incorporation of the errors of the base claim by dependency.  Claims 12-14 again recite “the collision mitigation subsystem”.
Claim 11 recites the limitation “the mitigation command”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 8.  The limitation was introduced in claim 9.  
Claim 13 recites the limitation “the collision mitigation subsystem”.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 17 recites the limitation “the collision mitigation system”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 15, which introduced “a collision mitigation subsystem”. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collision mitigation subsystem”, “braking system”, and “autonomous driving subsystem”, in claim 1, ”steering system” in claim 4, “autonomous driving subsystem”, “collision mitigation subsystem” and “braking system” in claim 8, “steering system” in claim 11, “collision mitigation subsystem”, “autonomous driving subsystem” and “braking system” in claim 15, and “steering system” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6, 8-13 and 15-19 are directed to the abstract idea of driving on a safe travel path, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-6 are directed to a system, claims 8-13 to a method, and claims 15-19 to a vehicle.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A system for controlling a vehicle, the system comprising: one or more sensors positioned on the vehicle and configured to sense an environment surrounding the vehicle; a collision mitigation subsystem configured to control a braking system of the vehicle; an autonomous driving subsystem communicatively coupled to the one or more sensors and the collision mitigation subsystem and configured to receive sensor information from the one or more sensors; generate, based on the sensor information, a model of the environment surrounding the vehicle; determine, based on the model of the environment surrounding the vehicle, a plurality of possible trajectories for the vehicle; select, from the plurality of possible trajectories, a travel path for the vehicle; and transmit the travel path to the collision mitigation subsystem.
The basic elements of claim 1 are sensing an environment around the vehicle, controlling braking, generating a model of the environment, determining possible trajectories, selecting a trajectory and transmitting that trajectory, as claimed.  These steps describe the concept of driving on a safe trajectory, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of driving on a safe trajectory is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “one or more sensors”.  The sensors are merely the source of the data for the mental process of determining a safe trajectory.
Dependent claims 2-6 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Claim 5 introduced limitations directed to a memory and processor.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for sensing an environment around the vehicle, controlling braking, generating a model of the environment, determining possible trajectories, selecting a trajectory and transmitting that trajectory, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim does not include all the elements to operate the vehicle in a practical application.  

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “shared memory” and a “processor” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Accordingly, claims 1-6 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 8 is comparable to claim 1 with the same elements recited as a method claim.
Claim 8 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 9-13 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6.   
Claim 15 is comparable to claim 1 with the same elements recited as a vehicle.
Claim 15 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 16-19 are similar to claims 2-6 and are rejected for the same reasoning as the rejection of claims 2-6.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazzoli et al., U.S. Patent Application Publication 2021/0163021 A1.
As to claim 1, Frazzoli et al. discloses a system for controlling a vehicle, the system comprising: 
one or more sensors positioned on the vehicle and configured to sense an environment surrounding the vehicle (0346); 
a collision mitigation subsystem configured to control a braking system of the vehicle (0346); 
an autonomous driving subsystem communicatively coupled to the one or more sensors and the collision mitigation subsystem and configured to 
receive sensor information from the one or more sensors (0346); 
generate, based on the sensor information, a model of the environment surrounding the vehicle (Figure 68, model of the operating environment 6814, 0026, 0506); 
determine, based on the model of the environment surrounding the vehicle, a plurality of possible trajectories for the vehicle (0112, 0193, 0505, 0511); 
select, from the plurality of possible trajectories, a travel path for the vehicle (0498); and transmit the travel path to the collision mitigation subsystem (0498).
As to claim 2, Frazzoli et al. discloses the system of claim 1, and further discloses wherein the collision mitigation subsystem is configured to: 
receive the sensor information from the one or more sensors (0447); 
detect, based on the sensor information, at least one object in the environment surrounding the vehicle (0448); 
receive the travel path from the autonomous driving subsystem (0450); 
determine, based on a characteristic of the at least one object and the travel path, a likely collision between the vehicle and the object (0248); 
in response to determining the likely collision, transmit, to the braking system, a mitigation command based on the likely collision (0335); and 
transmit, to the autonomous driving subsystem, the mitigation command (0335).
As to claim 3, Frazzoli et al. discloses the system of claim 2, and further discloses wherein the mitigation command is one selected from the group consisting of a brake prefill command, a partial braking command, and an emergency braking command (0022, 0500, 0507).
As to claim 4, Frazzoli et al. discloses the system of claim 2, and further discloses wherein the autonomous driving subsystem is further configured to, when the mitigation command is an emergency braking command: 
receive the emergency braking command from the collision mitigation system (0507); 
control a steering system of the vehicle to cause the vehicle to follow the travel path (0172); and 
determine a second plurality of possible trajectories for the vehicle based on the model of the environment surrounding the vehicle, the travel path, and the emergency braking command (0498).
As to claim 5, Frazzoli et al. discloses the system of claim 1, and further discloses further comprising: 
a shared memory (0125, 0171); 
wherein the autonomous driving subsystem and the collision mitigation subsystem operate on one or more electronic processors communicatively coupled to the shared memory (0122, 0125); and 
the autonomous driving subsystem is configured to transmit the travel path to the collision mitigation subsystem by writing the travel path to the shared memory (0498).
As to claim 7, Frazzoli et al. discloses the system of claim 1, and further discloses wherein the autonomous driving subsystem and the collision mitigation subsystem are communicatively coupled by at least one selected from the group consisting of a Controller Area Network bus, an automotive Ethernet, and a FlexRay communications bus (0137, 0143, Figure 3, bus 302).
As to claim 8, Frazzoli et al. discloses a method for controlling a vehicle, the method comprising: 
receiving sensor information from one or more sensors positioned on the vehicle and configured to sense an environment surrounding the vehicle (0346); 
generating, with an autonomous driving subsystem communicatively coupled to the one or more sensors and based on the sensor information, a model of the environment surrounding the vehicle (0026, 0506, Figure 68, model of the operating environment 6814); 
determining, with the autonomous driving subsystem and based on the model of the environment surrounding the vehicle, a plurality of possible trajectories for the vehicle (0112, 0193, 0505, 0511); 
selecting, from the plurality of possible trajectories, a travel path for the vehicle (0498); and transmitting the travel path to the collision mitigation subsystem configured to control a braking system of the vehicle (0498).
As to claim 9, Frazzoli et al. discloses the method of claim 8, and further discloses further comprising: 
detecting, based on the sensor information, at least one object in the environment surrounding the vehicle (0448); 
determining, based on a characteristic of the at least one object and the travel path from the autonomous driving subsystem, a likely collision between the vehicle and the object (0248); 
in response to determining the likely collision, transmitting, to the braking system, a mitigation command based on the likely collision (0335); and 
transmitting the mitigation command to the autonomous driving subsystem (0335).
As to claim 10, Frazzoli et al. discloses the method of claim 9, and further discloses wherein transmitting the mitigation command includes transmitting one selected from the group consisting of a brake prefill command, a partial braking command, and an emergency braking command (0022, 0500, 0507).
As to claim 11, Frazzoli et al. discloses the method of claim 8, and further discloses further comprising: 
when the mitigation command is an emergency braking command: 
controlling a steering system of the vehicle to cause the vehicle to follow the travel path (0172); and 
determining a second plurality of possible trajectories for the vehicle based on the model of the environment surrounding the vehicle, the travel path, and the emergency braking command (0498).
As to claim 12, Frazzoli et al. discloses the method of claim 8, and further discloses wherein transmitting the travel path to the collision mitigation subsystem includes writing the travel path to a shared memory coupled to one or more electronic processors (0125, 0122, 0171).
As to claim 14, Frazzoli et al. discloses the method of claim 8, and further discloses wherein transmitting the travel path to the collision mitigation subsystem includes transmitting the travel path via at least one selected from the group consisting of a Controller Area Network bus, an automotive Ethernet, and a FlexRay communications bus (0137, 0143, Figure 3, bus 302).
As to claim 15, Frazzoli et al. discloses a vehicle comprising: 
one or more sensors positioned on the vehicle and configured to sense an environment surrounding the vehicle (0346); 
a collision mitigation subsystem (0346); 
an autonomous driving subsystem communicatively coupled to the one or more sensors and the collision mitigation subsystem and configured to receive sensor information from the one or more sensors (0346); 
generate, based on the sensor information, a model of the environment surrounding the vehicle (0026, 0506, Figure 68, model of the operating environment 6814); 
determine, based on the model of the environment surrounding the vehicle, a plurality of possible trajectories for the vehicle (0112, 0193, 0505, 0511); 
select, from the plurality of possible trajectories, a travel path for the vehicle (0498); and transmit the travel path to the collision mitigation subsystem (0498); 
wherein the collision mitigation subsystem is configured to 
receive the sensor information from the one or more sensors (0346); 
detect, based on the sensor information, at least one object in the environment surrounding the vehicle (0448); 
receive the travel path from the autonomous driving subsystem (0450); 
determine, based on a characteristic of the at least one object and the travel path, a likely collision between the vehicle and the object (0248); 
in response to determining the likely collision, transmit, to a braking system of the vehicle, a mitigation command based on the likely collision (0335); and 
transmit, to the autonomous driving subsystem, the mitigation command (0335).
As to claim 16, Frazzoli et al. discloses the vehicle of claim 15, and further discloses wherein the mitigation command is one selected from the group consisting of a brake prefill command, a partial braking command, and an emergency braking command (0022, 0500, 0507).
As to claim 17, Frazzoli et al. discloses the vehicle of claim 15, and further discloses wherein the autonomous driving subsystem is further configured to, when the mitigation command is an emergency braking command: 
receive the emergency braking command from the collision mitigation system (0507); control a steering system of the vehicle to cause the vehicle to follow the travel path (0172); and 
determine a second plurality of possible trajectories for the vehicle based on the model of the environment surrounding the vehicle, the travel path, and the emergency braking command (0498).
As to claim 18, Frazzoli et al. discloses the vehicle of claim 15, and further discloses further comprising: 
a shared memory (0125, 0171); 
wherein the autonomous driving subsystem and the collision mitigation subsystem operate on one or more electronic processors communicatively coupled to the shared memory (0122, 0125); and 
the autonomous driving subsystem is configured to transmit the travel path to the collision mitigation subsystem by writing the travel path to the shared memory (0498).
As to claim 20, Frazzoli et al. discloses the vehicle of claim 15, and further discloses wherein the autonomous driving subsystem and the collision mitigation subsystem are communicatively coupled by at least one selected from the group consisting of a Controller Area Network bus, an automotive Ethernet, and a FlexRay communications bus (0137, 0143, Figure 3, bus 302).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frazzoli et al., U.S. Patent Application Publication 2021/0163021 A1 in view of Official Notice.
As to claim 6, Frazzoli et al. discloses the system of claim 1.  Frazzoli et al. does not disclose a latency, as claimed.
The Examiner takes Official Notice that it would have been obvious and well-known in the relevant art at the time of the invention to have the latency of autonomous driving system greater than a latency for the collision mitigation system, as the collision mitigation system is designed for emergency situations that require fast action.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Frazzoli et al., with the use of the latency, as claimed, to provide safer operation to react to emergency situations.
As to claim 13, Frazzoli et al. discloses the method of claim 8.  Frazzoli et al. does not disclose a latency, as claimed.
The Examiner takes Official Notice that it would have been obvious and well-known in the relevant art at the time of the invention to have the latency of autonomous driving system greater than a latency for the collision mitigation system, as the collision mitigation system is designed for emergency situations that require fast action.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 8, as disclosed by Frazzoli et al., with the use of the latency, as claimed, to provide safer operation to react to emergency situations.
As to claim 19, Frazzoli et al. discloses the vehicle of claim 15.  Frazzoli et al. does not disclose a latency, as claimed.
The Examiner takes Official Notice that it would have been obvious and well-known in the relevant art at the time of the invention to have the latency of autonomous driving system greater than a latency for the collision mitigation system, as the collision mitigation system is designed for emergency situations that require fast action.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 15, as disclosed by Frazzoli et al., with the use of the latency, as claimed, to provide safer operation to react to emergency situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663